DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 2, 2021 has been entered.
Currently, claims 1-22 are pending with claim 1 amended. The following is a complete response to the February 2, 2021 communication. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: During the search of the prior art, the Examiner has identified Hancock (US Pat. Pub. 2012/0172865 A1), Hancock (US Pat. Pub. 2010/0228244 A1), Kasevich (US Pat. No. 5,507,106) and Rudie (US Pat. No. 5,843,144) as the closest art of record to the claimed invention. However, upon entry of the amendment to independent claim 1, the Examiner is of the position that claim 1 is now allowable 30 extends past a planar end of 20 and 40. The Examiner notes that while figure 3 of Hancock ‘244 appears to show a planar distal end for 20/60/31, the Examiner has reviewed the relevant disclosure and has failed to find that such provides for the ends of each of 20/60/31 to be exposed at that portion. As such, given that Hancock ‘244 is silent with respect to the exposure of the various portions of the coaxial cable at its distal end, the Examiner is of the position that Hancock ‘244 neither teaches nor renders obvious the added limitation of the distal end of the second coaxial cable to be planar as claimed. 
The Examiner has failed to find any other reference or combination or references that, whether taken alone or in any combination, would disclose, fairly suggest or make obvious each and every limitation in claim 1. As such, it is for at least the reasoning set forth above that the Examiner believes that the instant claims are allowable over the prior art. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534.  The examiner can normally be reached on Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794